WADDILL, Commissioner.
Appellant, Harold Yates, was convicted of the illegal sale of alcoholic beverages (KRS 242.230), fined $100 and sentenced to confinement in the county jail for a period of 60 days. On this appeal he contends that the verdict is contrary to the evidence because the testimony of the only witness implicating him in the sale was so weakened on cross-examination that it had no probative value.
The prosecuting witness, an agent of the Alcoholic Beverage Control Board, testified that he purchased whiskey in Floyd County from appellant. He positively identified appellant as the person who sold him the whiskey. On cross-examination it was disclosed that, prior to the trial, he stated that Steve Smith rather than appellant had sold him the whiskey, but he explained that he had been mistaken as to the seller’s name.
His confusion with the name of the person who allegedly sold him the whiskey merely tended to affect the credibility of his testimony; we are unwilling to hold that it destroyed the value of his testimony as a matter of law. In these circumstances the question of the credibility of the witness’ testimony was exclusively the responsibility of the jury. Shepherd v. Commonwealth, Ky., 277 S.W.2d 42; Carroll v. Commonwealth, 306 Ky. 175, 206 S.W.2d 818.
Under this view of the case there is no merit in the contention for reversal of the conviction.
The judgment is affirmed.